Case 2:15-cr-00626-WJM Document 105 Filed 09/07/21 Page 1 of 4 PageID: 1113




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES,                                                 2:15-cr-626 (WJM)

        v.
                                                                    OPINION
 TIMOTHY LIVINGSTON

               Defendant.


WILLIAM J. MARTINI, U.S.D.J.:

       Defendant Timothy Livingston petitions the Court for a writ of error coram nobis
pursuant to the All Writs Act, 28 U.S.C. § 1651 following his completion of the custodial
portion of this Court’s February 14, 2017 sentence. ECF No. 97. Mr. Livingston contends
that a portion of this Court’s sentence requiring that he pay restitution represents a
fundamental error of the sort that only the writ of error coram nobis can redress. But
because Defendant waived his right to challenge his sentence and failed to raise this
challenge earlier, the Court DENIES his petition.
       I.     BACKGROUND
       On December 11, 2015, the United States Attorney’s Office for the District of New
Jersey charged Petitioner in a three-count indictment. ECF No. 1. On July 8, 2016,
Petitioner was charged in a six-count superseding indictment. ECF No. 35 (“Superseding
Indictment”). On October 27, 2016, Petitioner pled guilty to counts one, two, and six of
the Superseding Indictment. ECF No. 53. Count one charged Petitioner with conspiracy
to commit an offense or defraud the United States in violation of 18 U.S.C. § 371. Count
two charged Petitioner with conspiracy to commit fraud and related activity in connection
with electronic mail, in violation of 18 U.S.C. § 1037(a)(1) & (3)-(4), (b)(2)(A) & (C)-(E).
Count six charged Petitioner with aggravated identity theft, in violation of 18 U.S.C.
§ 1028(a)(1) & (2). The plea was entered pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) and called for a specific sentence of 48 months’ imprisonment — 24 months
on each of Counts One and Two to run concurrently, and a consecutive 24 months on Count
Six — followed by a 3- year term of supervised release.
     On February 14, 2017, the Court imposed sentence, ordered restitution in the
amount of $7,070, and provided the following schedule for payment:
       The restitution is due immediately. It is recommended that the defendant
       participate in the Bureau of Prisons Inmate Financial Responsibility Program
       (IFRP). If the defendant participates in the IFRP, the restitution shall be paid
                                              1
Case 2:15-cr-00626-WJM Document 105 Filed 09/07/21 Page 2 of 4 PageID: 1114




       from those funds at a rate equivalent to $25 every 3 months. In the event the
       entire restitution is not paid prior to the commencement of supervision, the
       defendant shall satisfy the amount due in monthly installments of no less than
       $100.00, to commence 30 days after release from confinement.
ECF No. 61. At the sentencing hearing, the Government represented that there was no
other restitution except the $7,070 to a Comcast Senior Manager. ECF No. 82, Tr. 13:25-
14:11.
       On February 24, 2017, the Government submitted a letter to the Court to request
that a date be set to determine restitution for those victims whose losses were not
ascertainable by the time of sentencing. ECF No. 67. The Court “So Ordered” the
Government’s letter on February 24, 2017 and signed an amended judgment on February
27, 2017, before the 14-day deadline imposed pursuant to Federal Rule of Criminal
Procedure 35(a), that provided as follows:
       Pursuant to 18 U.S.C. § 3664(d)(5), the Court shall set a date for the final
       determination of restitution, not to exceed 90 days after sentencing. During
       that time, the government shall provide sufficient information including a
       listing of all identified victims, mailing addresses, and amounts subject to
       restitution to fashion a restitution order. The restitution hearing date is set for
       5/28/2017.
ECF Nos. 67, 71. While the Amended Judgment was docketed on March 1, 2017, it was
dated February 27, 2017. ECF No. 71.
        On February 28, 2017, Mr. Livingston’s then-counsel, Lorraine Gauli-Rufo, sent a
letter to Judge Martini objecting to the Government’s request to amend the restitution order
to add a new claim for $57,459.74 in restitution for Charter Communications Inc. ECF
No. 68. The Court unilaterally entered a Final Order of Restitution on March 21, 2017,
ordering that Mr. Livingston pay $57,459.74 in restitution to Charter Communications in
addition to the $7,070.00 to Comcast that was previously ordered. ECF No. 75. On March
23, 2017, The Court entered a Second Corrected Amended Judgment as to Timothy
Livingston that did not set forth any specific restitution amount. ECF No. 76.
       II.      STANDARD OF REVIEW
      Coram nobis is a writ of “extraordinary remedy” which has five requirements that
must be met to obtain relief:
             1. the petitioner must no longer be in custody and, therefore, unable to obtain
                relief through a petition for habeas corpus under 28 U.S.C. § 2255;
             2. the petitioner must still suffer “continuing consequences” of his conviction;
             3. the error asserted by the petitioner is of the “most fundamental character;”
             4. the petitioner had no remedy for the defect at trial; and
             5. the petitioner demonstrated “sound reasons” for failing to seek relief earlier.

                                                2
Case 2:15-cr-00626-WJM Document 105 Filed 09/07/21 Page 3 of 4 PageID: 1115




United States v. Dwumaah, 570 Fed. Appx. 193, 195-96 (3d Cir. 2014) (not precedential)
(citations and quotations omitted); see also Mendoza v. United States, 690 F.3d 157, 159
(3d Cir. 2012). The standard is so strict that “It is difficult to conceive of a situation in a
federal criminal case today where a writ of coram nobis would be necessary or
appropriate.” Mendoza, 690 F.3d at 159 (quoting Carlisle v. United States, 517 U.S. 416,
429 (1996) (quoting United States v. Smith, 331 U.S. 469, 475 n.4 (1947)).
       III.   DISCUSSION
        Mr. Livingston asserts that because a letter he received on March 23, 2017 advised
him that he was “sentenced to pay a special assessment and fine and/or restitution in the
amount of $7,370.000,” ECF No. 97-1, he learned for the first time on November 28, 2020,
ECF No. 97-2, of the additional Charter Communications restitution amount. Livingston
states “I was not advised of the ‘Final Order of Restitution’ that was entered on March 21,
2017.” Livingston Decl. ¶ 6. Mr. Livingston’s attorney, who objected to and litigated the
additional restitution amount was necessarily aware. Because the Third Circuit “does not
apply a timeliness standard for coram nobis that is forgiving of delay and dilatoriness,”
Ragbir v. United States, 950 F.3d 54 (2020), the Court finds that lack of personal
knowledge is insufficient when counsel had knowledge of the issue and litigated it.
        Even had Defendant lacked any knowledge of the Charter Communications
restitution, he has waived his ability to assert a petition for writ of coram nobis against the
restitution, an element of his sentence. In his plea agreement, the Defendant agreed to
waive his right to file the motion that he makes here. See, e.g., United States v.
Tonogbanua, 706 Fed. App’x 744, 747 (2017) (not precedential) (defendant’s appellate
waiver in plea agreement included writ of error coram nobis); Mena v. United States, 2014
WL 2208136 at *2 (D.N.J. May 2014) (unpublished) (writ of coram nobis is a collateral
attack and was barred by waiver in defendant’s plea agreement). The waiver provisions in
the plea agreement provide as follows:
       Waiver of Appeal and Post-Sentencing Rights As set forth in Schedule A,
       TIMOTHY LIVINGSTON knowingly and voluntarily waives the right to file
       any appeal, collateral attack, writ, or motion after sentencing, including but
       not limited to an appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C.
       § 2255, which challenges the conviction or sentence imposed by the Court if
       the plea is accepted and the sentence is imposed in accordance with the terms
       of this agreement. This Office will not file any appeal, motion or writ which
       challenges the conviction or sentence imposed by the Court if that sentence
       is imposed in accordance with the terms of this agreement. Furthermore, if
       the Court accepts the terms of this plea agreement, both parties waive the
       right to file an appeal, collateral attack, writ, or motion claiming that the
       Court erred in doing so.
       *      *      *


                                              3
Case 2:15-cr-00626-WJM Document 105 Filed 09/07/21 Page 4 of 4 PageID: 1116




       4. TIMOTHY LIVINGSTON knows that he has and, except as noted below
       in this paragraph, voluntarily waives, the right to file any appeal, any
       collateral attack, or any other writ or motion, including but not limited to an
       appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which
       challenges the sentence imposed by the sentencing Court if the sentence
       imposed is 48 months’ imprisonment and 3 years of supervised release. This
       Office will not file any appeal, motion or writ which challenges the sentence
       imposed by the sentencing Court if the sentence imposed is 48 months’
       imprisonment and 3 years of supervised release. Furthermore, if the
       sentencing court accepts the stipulation set forth in Schedule A, both parties
       waive right to file an appeal, collateral attack, writ, or motion claiming that
       the sentencing Court erred in doing so.
Plea Agreement, ECF No. 55 at 4, 11. At oral argument, Mr. Livingston acknowledged
that he agreed to these provisions. Govt.’s Resp. Ex. A, at 12.
        On February 14, 2017, the Court imposed the sentence agreed upon by the parties
in the plea agreement, and the waiver provision was therefore triggered. See Minutes and
Judgment, ECF Nos. 60, 61. The defendant agrees that restitution is a component of his
sentence. See ECF No. 97 at 9 (“a restitution order is part of a sentence”). Moreover, the
waiver of the defendant’s right to file collateral attacks on his sentence is enforceable
where, as here, it was entered into knowingly and voluntarily. See U.S. v. Tonagbanua,
706 Fed. Appx. 744, 747 (3d Cir. 2017). Additionally, because counsel for the defendant
previously raised and lost the challenge to the inclusion of the Charter Communications
restitution, enforcement of the waiver does not work a miscarriage of justice. Id. For these
reasons, the Court holds that Defendant’s plea agreement bars the filing of a petition for
writ of error coram nobis.
       IV.    CONCLUSION
     For the foregoing reasons, Defendant Livingston’s Petition for Error Coram Nobis,
ECF No. 97, is DENIED. An appropriate Order follows.




                                                  WILLIAM J. MARTINI, U.S.D.J.

Date: September ____, 2021




                                             4
